Citation Nr: 1141747	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  11-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. M.



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to February 1949, and from September 1952 to May 1954.  He died in April 2010.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had service-connected post-traumatic stress disorder (PTSD).  He was an inpatient at the VA Medical Center (VAMC) in Albuquerque, New Mexico, when he died.  On the Veteran's certificate of death, the certifying physician reported the causes of death as myocardial infarction, neutropenic sepsis (fever hypotension), staphylococcal pneumonia, and lung cancer (poorly-differentiated adenocarcinoma).  As other significant conditions contributing to death, the physician reported metastases from lung cancer (15 months), and chronic obstructive pulmonary disease (5 years).  

The appellant contends that the Veteran's PTSD symptoms, including stress and panic attacks, caused or contributed to causing the heart attack that caused his death.

The claims file contains records of VA treatment of the Veteran, but does not contain records more recent than November 2009.  Records of treatment from the period immediately preceding the Veteran's death may contain information relevant to the direct and contributing causes of his death.  The Board will remand the case to obtain VA treatment records from November 2009 through April 2010.

The appellant states that no health care professional has provided an opinion regarding her assertion that the Veteran's PTSD contributed to causing his death.  On remand, a VA clinician should review the claims file and provide an opinion as to the likelihood that the Veteran's PTSD either caused or contributed substantially or materially to causing his death.  

To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of all inpatient and outpatient treatment of the Veteran at the Albuquerque, New Mexico, VAMC, from November 2009 through April 2010.  Associate the records with the claims file.

2.  Provide the Veteran's claims file to a VA cardiologist for review.  Ask the cardiologist to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the symptoms and manifestations of the Veteran's PTSD caused or contributed substantially or materially to cause the Veteran's death from myocardial infarction.  The cardiologist should explain the reasons for his or her conclusions.

3.  Thereafter, review the expanded record and determine if the appellant's claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the appellant an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

